Citation Nr: 1047911	
Decision Date: 12/27/10    Archive Date: 01/03/11

DOCKET NO.  08-04 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an initial compensable evaluation for genital 
herpes simplex virus, type II.

2.  Entitlement to an initial compensable evaluation for anal 
rash (claimed as dermatitis).

3.  Entitlement to an initial evaluation in excess of 10 percent 
for left shoulder impingement status post surgery.

4.  Entitlement to an initial evaluation in excess of 10 percent 
for left knee disability (diagnosed as left knee degenerative 
joint disease (DJD), status post old cruciate ligament surgery 
with exostosis at inferior patella), prior to September 30, 2009, 
and an initial evaluation in excess of 30 percent for left knee 
disability and an evaluation in excess of 20 percent for left 
knee instability, both beginning September 30, 2009.

5.  Entitlement to an initial compensable evaluation for 
pseudofolliculitis barbae (PFB) prior to September 30, 2009, and 
in excess of 30 percent, beginning September 30, 2009.

6.  Entitlement to an initial compensable evaluation for left 
long finger disability (claimed as residuals injury of the left 
long finger).

7.  Entitlement to an initial compensable evaluation for right 
wrist DJD.

8.  Entitlement to an evaluation in excess of 20 percent for a 
lumbar spine disability (diagnosed as Grade I Retrolisthesis of 
L5 on S1).


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel


INTRODUCTION

The Veteran had active duty service from March 1981 to August 
2005.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from December 2005, April 2007 and October 2007 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO).  

In the December 2005 rating decision, service connection was 
granted, in pertinent part, for a lumbar spine disability, a left 
knee disability, a left shoulder disability, genital herpes 
virus, and an anal rash.  A 20 percent evaluation was assigned 
for the lumbar spine disability, but noncompensable evaluations 
were assigned for the remaining disabilities.  The Veteran was 
assigned those evaluations beginning September 1, 2005-the day 
after his discharge from service.

In a January 2006 statement, the Veteran asked for 
"reconsideration" of his assigned evaluations for his left 
knee, anal rash and herpes virus disabilities.  The Veteran also 
filed a "new claim" for his left shoulder and right wrist 
disabilities.  The Board construes these statements as a notice 
of disagreement with his assigned noncompensable evaluations for 
these disabilities.  See Szemraj v. Principi, 357 F.3d 1370 (Fed. 
Cir. 2004).  That January 2006 statement also claimed service 
connection for PFB and a left long finger disability.

In the April 2007 rating decision, service connection was granted 
for PFB and a left long finger disability, and both were assigned 
noncompensable evaluations effective September 1, 2005.  The 
Veteran's noncompensable evaluations were continued for his left 
knee, herpes virus, anal rash, left shoulder and right wrist 
disabilities.  Service connection was also denied for a right 
foot bunion at that time.

In a May 2007 notice of disagreement, the Veteran indicated that 
he disagreed with his evaluations for his PFB, left long finger, 
left knee, herpes virus, anal rash, left shoulder, and right 
wrist disabilities, as well as the denial of service connection 
for his right foot bunion.  The Veteran was issued a statement of 
the case in December 2007 which addressed his left knee, left 
shoulder, PFB, herpes virus, anal rash and right foot bunion 
claims.  The Veteran completed a Substantive Appeal as to all of 
those issues in February 2008.

The Veteran submitted a claim in July 2007 for an increased 
evaluation for his lumbar spine disability.  An increased 
evaluation was denied in an October 2007 rating decision.  The 
Veteran disagreed with that decision in a February 2008 
statement, and after a statement of the case was issued, he 
submitted a timely Substantive Appeal in March 2010.

In a December 2007 rating decision, the Veteran's left knee, left 
shoulder, right wrist and left long finger disabilities were all 
increased to a 10 percent evaluation, effective September 1, 
2005.  Additionally, in a January 2010 rating decision, the 
Veteran's left knee and PFB disabilities were increased to 
30 percent, beginning September 30, 2009.  The Veteran's left 
knee was additionally assigned a separate 20 percent evaluation 
for instability.  Service connection for his right foot bunion 
was also granted at that time.  An increased evaluation for the 
Veteran's right wrist disability was continued.

Given that the Veteran has not submitted a notice of disagreement 
with respect to the January 2010 rating decision, and the Veteran 
was granted service connection for his right foot bunion, such a 
decision represents a full grant of benefits sought on appeal as 
to that issue.  Accordingly, that issue is not in appellate 
status and will not be addressed in the instant decision.  

The issues of increased evaluations for genital herpes simplex 
virus, type II, anal rash, right wrist DJD, and left long finger 
disabilities are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran is right-handed.

2.  Throughout the appeal period, the Veteran's left shoulder is 
shown to have limited motion, pain and weakness that more closely 
approximate a limitation of motion to his shoulder level.

3.  For the period prior to September 30, 2009, the Veteran's 
left knee demonstrates no less than 60 degrees of flexion, no 
limitation in extension, and no lateral instability or recurrent 
subluxation; there is x-ray evidence of arthritis of the left 
knee.

4.  For the period beginning September 30, 2009, the Veteran's 
left knee demonstrates a limitation of flexion to no less than 80 
degrees, and a limitation in extension to no more than 20 
degrees.

5.  Beginning September 30, 2009, the Veteran's left knee 
demonstrates moderate lateral instability.

6.  For the period prior to September 30, 2009, the Veteran's 
pseudofolliculitis barbae does not affect at least 5 percent of 
his whole body or exposed body areas; nor does it involve any 
corticosteroid or immunosuppressive drug use or result in any 
characteristic of disfigurement during that period.

7.  For the period beginning September 30, 2009, the Veteran's 
pseudofolliculitis barbae affects 20 percent and 4.5 percent of 
his exposed body and whole body areas, respectively, but does not 
require constant or near-constant corticosteroid or 
immunosuppressive drug use, or result in any characteristic of 
disfigurement or visible or palpable tissue loss.

8.  The Veteran's lumbar spine does not demonstrate any 
ankylosis, either favorable or unfavorable, throughout the appeal 
period, nor is there any evidence of intervertebral disc syndrome 
(IVDS) or at least four weeks of incapacitating episodes.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation of 20 percent for left 
shoulder impingement status post surgery, but no more, have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 
4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5010, 5024, 5200-03 
(2010).

2.  For the period prior to September 30, 2009, the criteria for 
an initial evaluation in excess of 10 percent for a left knee 
disability (diagnosed as left knee DJD, status post old cruciate 
ligament surgery with exostosis at inferior patella) have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5010, 5256-62 (2010).

3.  For the period beginning September 30, 2009, the criteria for 
an initial evaluation in excess of 30 percent for a left knee 
disability (diagnosed as left knee DJD, status post old cruciate 
ligament surgery with exostosis at inferior patella)  have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5010, 5260, 5261 (2010).

4.  The criteria for an initial evaluation in excess of 20 
percent for left knee instability associated with left knee DJD, 
for the period beginning September 30, 2009, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.40, 
4.45, 4.71a, Diagnostic Code 5257 (2010).

5.  For the period prior to September 30, 2009, the criteria for 
an initial compensable evaluation for pseudofolliculitis barbae 
(PFB) have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.7, 4.118, Diagnostic Codes 7800, 7806 (2010).

6.  For the period beginning September 30, 2009, the criteria for 
an initial evaluation in excess of 30 percent for 
pseudofolliculitis barbae (PFB) have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.118, Diagnostic 
Codes 7800, 7806 (2008).

7.  The criteria for an evaluation in excess of 20 percent for a 
lumbar spine disability (diagnosed as Grade I Retrolisthesis of 
L5 on S1) have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 
5237, 5243 (2010).

						(CONTINUED ON NEXT PAGE)



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In addition, the notice requirements of the VCAA apply to all 
elements of a service-connection claim.  Accordingly, notice must 
include information that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  VCAA notice must be provided prior to an 
initial unfavorable decision on a claim by the RO.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  Where complete notice is not timely 
accomplished, such error may be cured by issuance of a fully 
compliant notice, followed by readjudication of the claim.  See 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The Board notes that the Veteran's left knee, left shoulder, and 
PFB increased evaluation claims arise from an appeal of an 
assignment of an initial evaluation following the grant of 
service connection.  Courts have held that once service 
connection is granted the claim is substantiated, additional 
notice is not required and any defect in the notice is not 
prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, 
no further notice is needed under VCAA as to the Veteran's PFB, 
left knee and left shoulder claims.

With respect to the lumbar spine disability issue, in a claim for 
increase, the VCAA requires only generic notice as to the type of 
evidence needed to substantiate the claim, namely, evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on employment, as 
well as general notice regarding how disability ratings and 
effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 
F.3d 1270, 1277 (2009).  Here, the Veteran was sent a letter in 
July 2007 that fully addressed all notice elements and was issued 
prior to the initial RO decision on that matter.  The letter 
provided information as to what evidence was required to 
substantiate the claim and of the division of responsibilities 
between VA and a claimant in developing an appeal.  Moreover, the 
letter informed the Veteran of what type of information and 
evidence was needed to establish a disability rating and 
effective date.  That information was reiterated to the Veteran 
in a May 2008 letter, at which time the Veteran was also informed 
of specific diagnostic criteria necessary for an increased 
evaluation for his lumbar spine.  Accordingly, no further 
development is required with respect to the duty to notify as to 
the Veteran's lumbar spine claim.

Next, VA has a duty to assist the Veteran in the development of 
the claims.  This duty includes assisting him in the procurement 
of service treatment records and pertinent treatment records and 
providing an examination when necessary.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The Board finds that all necessary 
development has been accomplished, and therefore appellate review 
may proceed without prejudice to the appellant.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  The claims file contains the 
Veteran's service treatment records, as well as post-service 
reports of private treatment and VA examinations.  Moreover, the 
Veteran's statements in support of the claim are of record.  The 
Board has carefully reviewed such statements and concludes that 
no available outstanding evidence has been identified.  The Board 
has also perused the medical records for references to additional 
treatment reports not of record, but has found nothing to suggest 
that there is any outstanding evidence with respect to the 
Veteran's left knee, left shoulder, PFB and lumbar spine 
increased evaluation claims decided herein.  

For the above reasons, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Analysis

The Board has reviewed all of the evidence in the Veteran's 
claims file.  Although there is an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
analysis below will focus specifically on what evidence is needed 
to substantiate the claim and what the evidence in the claims 
file shows, or fails to show, with respect to the claim.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.1 (2010).  Separate diagnostic codes 
identify the various disabilities.  Disabilities must be reviewed 
in relation to their history.  38 C.F.R. § 4.1.  Other 
applicable, general policy considerations are: interpreting 
reports of examination in light of the whole recorded history, 
reconciling the various reports into a consistent picture so that 
the current rating may accurately reflect the elements of 
disability, 38 C.F.R. § 4.2 (2010); resolving any reasonable 
doubt regarding the degree of disability in favor of the 
claimant, 38 C.F.R. § 4.3 (2010); where there is a question as to 
which of two evaluations apply, assigning a higher of the two 
where the disability picture more nearly approximates the 
criteria for the next higher rating, 38 C.F.R. § 4.7 (2010); and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disability upon the person's 
ordinary activity, 38 C.F.R. § 4.10 (2010).  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

Where the claimant has expressed dissatisfaction with the 
assignment of an initial rating following an initial award of 
service connection for that disability, separate ratings can be 
assigned for separate periods of time based on the facts found-a 
practice known as "staged" ratings.  Fenderson v. West, 12 Vet. 
App. 119 (1999).

Where entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Although the regulations do 
not give past medical reports precedence over current findings, 
the Board is to consider a Veteran's medical history in 
determining the applicability of a higher rating for the entire 
period in which the appeal has been pending.  Id.; Powell v. 
West, 13 Vet. App. 31, 35 (1999).  Nevertheless, the Board 
acknowledges that a claimant may experience multiple distinct 
degrees of disability that might result in different levels of 
compensation from the time the increased rating claim was filed 
until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 
505 (2007).  The analysis in the following decision is therefore 
undertaken with consideration of the possibility that different 
ratings may be warranted for different time periods.

Increased Evaluations for Musculoskeletal Disabilities

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the system, 
to perform normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  The 
functional loss may be due to absence of part or all of the 
necessary bones, joints and muscles, or associated structures, or 
to deformity, adhesions, defective innervations, or other 
pathology, or may be due to pain, supported by adequate pathology 
and evidenced by visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, and a 
part which becomes painful on use must be regarded as disabled.  
See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 
(2010); see also 38 C.F.R. § 4.45 (2010).

Under Diagnostic Code 5010, traumatic arthritis is to be rated as 
degenerative arthritis under Diagnostic Code 5003.  Degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate diagnostic 
codes for the specific joint or joints involved (emphasis added).  
Limitation of motion must be objectively confirmed by findings 
such as swelling, muscle spasm or satisfactory evidence of 
painful motion (emphasis added).  When the limitation of motion 
of the specific joint or joints involved is noncompensable under 
the appropriate diagnostic codes, an evaluation of 10 percent is 
applied for each major joint or group of minor joints affected by 
limitation of motion.  

In the absence of limitation of motion, a 10 percent evaluation 
will be assigned where there is X-ray evidence of involvement of 
two or more major joints or two or more minor joint groups.  A 20 
percent evaluation will be assigned where there is X-ray evidence 
of involvement of two or more major joints or two or more minor 
joint groups and there are occasional incapacitating 
exacerbations.  The 10 and 20 percent evaluations based on X-ray 
evidence may not be combined with ratings based on limitation of 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  

With any form of arthritis, painful motion is an important 
factor.  It is the intention of the rating schedule to recognize 
actually painful, unstable or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable rating 
for the joint.  38 C.F.R. § 4.59.  A compensable evaluation under 
Diagnostic Code 5003 and 38 C.F.R. § 4.59 (for painful motion) is 
in order where arthritis is established by X-ray findings and no 
actual limitation of motion of the affected joint is 
demonstrated.  Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 
(1991).  Where compensable limitation of motion is demonstrated 
in the joint, the Lichtenfels rule is not applicable.

Left Shoulder Disability

Handedness for the purpose of a dominant rating will be 
determined by the evidence of record, or by testing on VA 
examination.  Only one hand shall be considered dominant.  The 
injured hand, or the most severely injured hand, of an 
ambidextrous individual will be considered the dominant hand for 
rating purposes.  38 C.F.R. § 4.69.  

In this case, the evidence of record, particularly his in-service 
examinations, demonstrates that the Veteran is right-handed.  
Therefore, the Board finds that the Veteran's service-connected 
left shoulder is the nondominant (minor) extremity for rating 
purposes.

Service connection for a left shoulder disability was granted in 
the December 2005 rating decision, at which time a noncompensable 
evaluation was assigned beginning September 1, 2005.  During the 
course of the appeal, the Veteran's disability evaluation was 
increased to 10 percent beginning September 1, 2005.  Such an 
evaluation is assigned under 38 C.F.R. § 4.71a, Diagnostic Code 
5024, concerning tenosynovitis.  That code section notes that the 
Veteran's left shoulder disability is to be rated as degenerative 
arthritis.  

Diagnostic Code 5003 provides that degenerative arthritis 
established by x-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes for 
the specific joint or joints involved.  When, however, the 
limitation of motion of the specific joint or joints involved is 
noncompensably disabling under the appropriate diagnostic codes, 
a rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of motion, 
to be combined, not added under DC 5003.  Limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion.  See 
C.F.R. § 4.71a.

In this case, the applicable Diagnostic Codes for limitation of 
motion for the shoulder are Diagnostic Codes 5200 to 5203.  

Diagnostic Code 5200 provides that ankylosis of the 
scapulohumeral articulation (the scapula and humerus move as one 
piece) of the minor upper extremity is rated 20 percent when it 
is favorable, with abduction to 60 degrees and able to reach 
mouth and head.  A 30 percent is assigned with intermediate 
ankylosis (between favorable and unfavorable); and it is rated 40 
percent when unfavorable (abduction limited to 25 degrees from 
side).  See 38 C.F.R. § 4.71a, Diagnostic Code 5200 and Note 
(2010).  

Moreover, limitation of motion of the minor arm at the shoulder 
is rated at 20 percent if motion is limited to shoulder level or 
midway between the side and shoulder level, and 30 percent if 
motion is limited to 25 degrees from the side.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5201 (2010).  

Diagnostic Code 5202 provides a 20 percent rating, but no higher, 
for recurrent dislocation of the minor humerus at the 
scapulohumeral joint.  Similarly, malunion of the minor humerus 
warrants a 20 percent rating.  Impairment of the minor humerus is 
rated at 40 percent if there is a fibrous union, 50 percent if 
there is nonunion or false flail joint, and 70 percent if there 
is loss the head of humerus, with flail shoulder.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5202 (2010).

Finally, Diagnostic Code 5203 provides that an impairment of the 
clavicle or scapula which results in nonunion or malunion without 
loose movement is assigned a 10 percent rating.  Nonunion with 
loose movement, or dislocation of the clavicle or scapula, 
warrants a 20 percent evaluation.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5203 (2010).

The Board notes that the Veteran's private medical records 
demonstrate intermittent complaints and treatment for pain in his 
left shoulder.  The range of motion in such private treatment 
records is normal, or a full range of motion, in July 2007 and 
January 2008.  In May 2007 the Veteran had pain at 90 degrees of 
abduction and in May 2006, the left shoulder was limited to 70 
degrees of flexion.  

The Veteran underwent VA left shoulder examinations in June 2005 
and September 2009.  In June 2005, he reported mild to moderate 
constant pain that worsens with a pushing motion.  He stated that 
he was not incapacitated by his left shoulder disability and that 
he was currently in physical therapy.  There were no prosthetic 
implants in his left shoulder, and the functional impairment was 
a lack of mobility, range of motion and decreased strength.  The 
Veteran was able to brush his teeth, shower, vacuum, drive a car, 
cook, climb stairs, dress himself, take out the trash, shop, 
performing gardening activities and push a lawn mower.  He was 
not currently employed, though he did not aver that such 
unemployment was due to his left shoulder disability, or any 
other service-connected disability.  

Upon examination, the Veteran's left shoulder had 180 degrees of 
flexion and abduction and 90 degrees of external and internal 
rotation.  The VA examiner noted that the Veteran's left shoulder 
was not additionally limited by pain, fatigue, weakness, lack of 
endurance or incoordination after repetitive use.  X-rays of the 
left shoulder were within normal limits at that time.  

At the September 2009 VA examination, the Veteran reported 
weakness, giving way, lack of endurance, locking, fatigability, 
effusion, pain and dislocation of his left shoulder.  He denied 
stiffness, swelling, heat, redness, deformity, tenderness, 
drainage or subluxation.  He reported continuous flare-ups 
precipitated by physical activity, which were alleviated by rest.  
During flare-ups his pain was an 8 of 10 in severity.  The flare-
ups were also characterized by limitation of motion of his left 
shoulder- specifically, bending and stooping were limited.  The 
Veteran also reported numbness and tingling in his left arm.  He 
did not report any incapacitation or any overall functional 
impairment due to his left shoulder disability, and was currently 
undergoing physical therapy.  

On examination, there was no edema, instability, abnormal 
movement, effusion, erythema, heat, deformity, malalignment, 
drainage, subluxation, or guarding of movement of the left 
shoulder.  There was noted weakness and tenderness, however.  
There was no ankylosis, and in fact range of motion was to 125 
degrees of flexion, 115 degrees of abduction, and 90 degrees of 
internal and external rotation.  The Veteran's loss of range of 
motion after repetitive motion resulted in 125 degrees of flexion 
and 115 degrees of abduction.  The VA examiner noted that the 
left shoulder was additionally limited by pain and weakness, with 
weakness being the major functional impairment.  There was no 
additional limitation due to fatigue, lack of endurance or 
incoordination.  X-rays were normal.  The examiner noted that the 
Veteran's daily activity was limited by fatigue and the ability 
to lift.

Based on the foregoing evidence, the Board finds that a 20 
percent evaluation, but no higher, is warranted for his left 
shoulder disability throughout the rating period on appeal.  
Specifically, the Board notes that the clinical evidence shows a 
disability picture most closely approximates limitation of motion 
to the shoulder level throughout the appeal period.  In so 
finding, the Veteran's complaints of weakness, fatigability, and 
pain have been considered.

While a 20 percent evaluation is deemed warranted, a rating in 
excess of that amount is not in order here.  Indeed, Diagnostic 
Code 5200 is not for application because the September 2009 VA 
examiner specifically found that there was no ankylosis noted on 
examination.  Moreover, the VA examinations both indicated that 
the Veteran suffered from some painful motion and limitation of 
motion of his shoulder, but none that rose to the level of 
limitation to 25 degrees or less of abduction from the side, even 
when considering the DeLuca factors.  Likewise, there was no 
notation of any loss of head of, nonunion of, or fibrous union of 
his left humerus.  

A private physician indicated in a January 2008 treatment note 
that the Veteran should be rated under Diagnostic Code 5304 for a 
muscle injury.  However, the Board notes that that Diagnostic 
Code does not necessarily represent the most analogous diagnostic 
code in this case, particularly given that the Veteran's shoulder 
muscles are not shown to be injured and that the Veteran's 
service-connected left shoulder disability is a structural defect 
rather than a muscle injury in this case.  Moreover, the Board 
notes that the Veteran was assigned the noted disability 
percentage in that treatment note, as discussed above, and thus, 
such notation in the treatment notes is moot.  Further 
consideration under Diagnostic Code 5304, or any other code 
relating to muscle injury, is not in order.  

In summary, the Board finds that the Veteran's symptomatology 
more closely approximates that of a limitation of motion to the 
shoulder level, particularly when considering the Veteran's 
additional functional limitations of pain and weakness as noted 
in the Veteran's September 2009 VA examination.  Accordingly, a 
20 percent evaluation, but no more, is granted for the Veteran's 
left shoulder disability.  See 38 C.F.R. §§ 4.7, 4.71a, 
Diagnostic Code 5201; Deluca, supra.   In reaching this 
conclusion, the benefit of the doubt doctrine has been 
appropriately applied. See 38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).



Left Knee Disability

The Veteran's left knee is currently evaluated as 10 percent 
disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5010-5261 for 
the period from September 1, 2005, through September 29, 2009, 
and 30 percent disabling for the period beginning September 30, 
2009.  Additionally, he is assigned a separate 20 percent 
evaluation for his left knee instability under 38 C.F.R. § 4.71a, 
Diagnostic Code 5257, for the period beginning September 30, 
2009.  

When flexion of the knee is limited to 45 degrees, a 10 percent 
rating may be assigned.  When flexion is limited to 30 degrees, a 
20 percent evaluation may be assigned.  A 30 percent rating may 
be assigned when flexion of the leg is limited to 15 degrees.  38 
C.F.R. § 4.71a, Diagnostic Code 5260.  

When extension of the knee is limited to 10 degrees, a 10 percent 
evaluation may be assigned.  When extension is limited to 15 
degrees, a 20 percent evaluation may be assigned.  When limited 
to 20 degrees, a 30 percent rating may be assigned.  When 
extension is limited to 30 degrees, a 40 percent evaluation is 
assignable.  A 50 percent evaluation may be assigned when 
extension of the leg is limited to 45 degrees.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5261.

Slight recurrent subluxation or lateral instability warrants a 
10 percent evaluation.  A 20 percent rating requires moderate 
recurrent subluxation or lateral instability.  A 30 percent 
rating requires severe recurrent subluxation or lateral 
instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

Dislocation of the semilunar cartilage of the knee with frequent 
episodes of "locking," pain and effusion into the joint 
warrants a 20 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic 
Code 5258.



Evaluation Prior to September 30, 2009

Throughout the appeal period, the Veteran has complained of his 
chronic pain in his knee, as well as numbness to touch around his 
left knee cap since surgery.  He indicated that the only relief 
comes from cortisone injections.  In his February 2008 
Substantive Appeal, he also stated that his left knee has given 
out on several occasions and that physical therapy did not help.  
For these reasons, he believes a higher evaluation is warranted.

In June 2005, the Veteran underwent a VA examination of his left 
knee.  He reported at that time that he had torn a ligament in 
his left knee during a football game and subsequently had a 
reconstructive surgery on his left knee.  He indicated that he 
had numbness and a loss of strength and range of motion in his 
left knee, which occurred constantly.  He did not report any 
incapacitation due to his left knee condition.  There was no 
prosthetic implant in the left knee.  On examination, gait and 
posture were normal, and no assistive devices were used for 
ambulation.  McMurrays and drawer tests were normal.  The left 
knee had 140 degrees of flexion and extension to 0 degrees.  
There was no additional limitation due to pain, fatigue, 
weakness, lack of endurance or incoordination after repetitive 
use.  X-rays of the Veteran's left knee demonstrated degenerative 
arthritic changes.  

The Veteran's private treatment records indicate intermittent 
complaints and treatment referable to the left knee.  The Board 
specifically notes that in May 2006, the Veteran sought treatment 
for chronic left knee pain after he had surgery.  He complained 
of constant pain and decreased range of motion.  Examination at 
that time indicated limitation of left knee flexion to 
60 degrees, where it was limited by pain; there was no limitation 
of motion or pain noted on extension.  There was no swelling, 
erythema, or tenderness on palpitation or on ambulation.  
McMurrays test and anterior drawer sign were both negative.  

The Veteran underwent another VA examination of his left knee in 
January 2007.  At that time, he reported constant left knee pain, 
which he rated at 8 out of 10 in intensity.  Such pain was 
elicited by physical activity and was relieved by rest.  The 
Veteran took Motrin or Celebrex to relieve the pain.  There was 
no prosthetic implant and the functional impairments included 
limited range of motion and use of the knee secondary to pain.  

On examination, the Veteran's gait and posture were normal, and 
he did not use an assistive device for ambulation.  The left knee 
was noted as normal, without palpable edema or tremor, palpable 
tenderness, guarding of movement, fracture, deformity, effusion, 
heat or redness, subluxation, locking, pain or ankylosis.  He had 
140 degrees of flexion and extension was to 0 degrees, without 
any noted pain.  The Veteran was not additionally limited by 
pain, fatigue, weakness, lack of endurance or incoordination.  
His left anterior and posterior cruciate ligaments, medial and 
lateral collateral ligaments and medial and lateral menisci were 
all normal, though palpable crepitus was noted at that time.  The 
VA examiner concluded that the Veteran's left knee disability 
only minimally affected his ability to perform his occupation or 
daily activities.

The Board notes that the Veteran's 10 percent evaluation at this 
time was assigned under Diagnostic Code 5010 for traumatic 
arthritis which was shown in the Veteran's June 2005 x-rays, as 
well as subjective complaints of pain and objective 
noncompensable limitation of flexion shown at that time.  The 
Board notes that the Veteran's flexion was to 60 degrees which is 
a noncompensable evaluation under Diagnostic Code 5260.  
Moreover, extension of his left knee was to 0 degrees throughout 
the appeal period, which also warrants a noncompensable 
evaluation under Diagnostic Code 5261.  Thus, the Veteran's 
current 10 percent evaluation assigned for the period prior to 
September 30, 2009 is correctly assigned for his noncompensable 
limitation of motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5010; see also Lichtenfels, supra.  Given the evidence of record, 
there is no basis for a higher rating within the period in 
question, even considering DeLuca factors.  

The Board also acknowledges VAOPGCPREC 9-2004 (Sept. 17, 2004), 
where it was held that a claimant who has both limitation of 
flexion and limitation of extension of the same leg must be rated 
separately under Diagnostic Codes 5260 and 5261 to be adequately 
compensated for functional loss associated with injury to the 
leg.  However, in this case there is no showing of both loss of 
flexion and extension to compensable levels.  As such, assignment 
of separate ratings for both limited flexion and extension of the 
left knee is not appropriate here.

Additionally, the VA General Counsel has held that a Veteran who 
has arthritis and instability of the knee may be rated separately 
under Diagnostic Codes 5003 and 5257.  See VAOPGCPREC 23-97 (July 
1, 1997; revised July 24, 1997).  Moreover, in VAOPGCPREC 9-98, 
it was held that for a knee disability rated under Diagnostic 
Code 5257 to warrant a separate rating for arthritis based on x-
ray findings and limitation of motion, the limitation of motion 
under Diagnostic Code 5260 or Diagnostic Code 5261 need not be 
compensable but must at least meet the criteria for a zero-
percent rating.  Such has been demonstrated in this case, and 
therefore, the Board must consider the propriety of a separate 
evaluation under Diagnostic Code 5257 for the period in question.

The Board notes that the Veteran is competent to state that his 
left knee feels unstable and has given out on several occasions.  
Layno v. Brown, 6 Vet. App. 465 (1994).  However, the Veteran's 
single report of such symptoms in his February 2008 Substantive 
Appeal is vastly outweighed by the clinical evidence in both the 
Veteran's VA examinations as well as his private treatment 
records.  The clinical evidence fails to reflect complaints or 
treatment for any left knee instability.  The VA examiners 
specifically found negative McMurray testing and negative 
anterior drawer testing, as did a private physician in May 2006.  
Given that the probative weight of the objective clinical 
evidence outweighs the probative value of the Veteran's isolated 
subjective complaint, the Board finds that a separate evaluation 
for instability of his left knee is not warranted on the evidence 
of record, for the period prior to September 30, 2009.  See 38 
C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5257.  

In short, the Veteran's left knee has a noncompensable limitation 
of motion and subjective complaints of painful motion in 
conjunction with x-ray evidence of arthritis, which is 
commensurate to a 10 percent evaluation for his left knee 
disability under Diagnostic Code 5010.  Separate evaluations for 
limitation of motion of flexion and extension are not warranted 
as any limitation of motion demonstrated during this period is 
noncompensable under Diagnostic Codes 5260 and 5261.  Finally, a 
separate evaluation is not warranted for instability of the left 
knee because the objective clinical evidence in this case 
outweighs the probative value of the Veteran's single subjective 
complaint of his left knee giving out during the appeal period.  

Accordingly, the Board finds that an initial evaluation in excess 
of 10 percent for the Veteran's left knee disability is not 
demonstrated by the evidence of record and must be denied.  See 
38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5010, 
5257, 5260, 5261; Deluca, supra.  

Evaluation Beginning September 30, 2009

The Veteran underwent a VA examination on September 30, 2009 for 
his left knee disability.  He reported weakness, stiffness, 
giving way, lack of endurance, locking, fatigability, deformity, 
tenderness, and pain/dislocation of his left knee.  He denied any 
swelling, heat, redness, drainage, effusion, or subluxation.  He 
further reported having continuous flare-ups, during which he had 
pain rated as 8 out of 10 in severity, which was precipitated by 
physical activity and which alleviates either spontaneously or 
after rest.  He complained of difficulty walking and a continuous 
ache and numbness.  He has been treated with physical therapy 
throughout the years and he also took medications to relieve the 
pain, without any benefit.  The Veteran did not report any 
incapacitation or overall functional impairment due to his left 
knee disability.  

On examination, the Veteran's posture, gait and tandem gait were 
normal, and his feet did not demonstrate any signs of abnormal 
weight bearing or breakdown, callosities or unusual shoe-wear 
pattern.  He did not use any device for assistance in ambulation.  
There was left knee tenderness and guarding of movement on 
examination, but no edema, instability, abnormal movement, 
effusion, weakness, erythema, heat, deformity, malalignment or 
drainage.  There was also no subluxation.  The Veteran's left 
knee revealed locking pain, but no genu recurvatum or crepitus.  
There was no ankylosis of the left knee.  The left knee had 
105 degrees of flexion and 15 degrees of extension, with pain at 
100 degrees and 10 degrees respectively.  The left knee was not 
additionally limited by fatigue, lack of endurance or 
incoordination.  Medial/lateral collateral stability testing and 
anterior/posterior cruciate stability testing of the left knee 
were abnormal, demonstrating moderate instability of the left 
knee.

On the basis of the foregoing evidence, the Board finds that the 
Veteran's currently-assigned separate evaluations of 30 percent 
for limitation of extension and 20 percent for left knee 
instability are properly assigned, and that no higher evaluations 
are warranted on the evidence of record.  

In order to achieve an evaluation in excess of 30 percent for the 
left knee, the evidence must demonstrate limitation of extension 
to 30 degrees, nonunion of the tibula and fibula with loose 
motion which requires a brace, or ankylosis of the left knee.  
Here, the Veteran's tibula and fibula are not shown to have a 
nonunion, nor is ankylosis of the left knee demonstrated on 
examination.  Thus, Diagnostic Codes 5262 and 5256 are not 
applicable at this time.  See 38 C.F.R. § 4.71a, Diagnostic Codes 
5256, 5262.

Additionally, the Board notes that the Veteran's left knee is 
limited in flexion to 100 degrees and to 10 degrees of extension 
when pain and weakness are considered.  Those values do not 
support a rating in excess of 30 percent for limitation of 
motion.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.  

The Board has also considered the propriety of separate 
evaluations for limitation of flexion and extension, but a 
separate evaluation is not warranted for the Veteran's limitation 
of flexion demonstrated during this period.  See VAOPGCPREC 9-
2004, supra.  Indeed, he does not have both flexion and extension 
limited to compensable levels.

Finally, the Board acknowledges that a separate evaluation can be 
assigned for compensable instability of the left knee, in 
addition to evaluations for limitation of motion.  See VAOPGCPREC 
23-97, supra.  In this case, such a separate evaluation, of 20 
percent, is already in effect for the period in question.  Thus, 
the Board will consider whether a rating in excess of 20 percent 
is warranted.  In this regard, the evidence must demonstrate 
severe lateral instability or recurrent subluxation in order to 
achieve an evaluation in excess of the currently assigned 20 
percent evaluation.  The September 2009 VA examination 
specifically demonstrates moderate instability which is properly 
evaluated as 20 percent disabling.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5257.  No other evidence, including the Veteran's 
own statements, establishes severe instability.

In summary, the evidence of record since September 30, 2009, 
demonstrates that the Veteran's left knee limitation of flexion 
and extension that correlates to noncompensable and 30 percent 
evaluations, respectively.  Additionally, the objective clinical 
evidence demonstrates moderate lateral instability since 
September 30, 2009, which is properly assigned a 20 percent 
evaluation.  Accordingly, higher evaluations for the Veteran's 
left knee disability than those currently assigned beginning 
September 30, 2009, are not warranted on the evidence of record 
and must be denied.  See 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5010, 5257, 5260, 5261; Deluca, supra.

In reaching the above conclusions as to evaluations for the 
Veteran's left knee disability for the periods prior to and post-
September 30, 2009, the Board has considered the applicability of 
the benefit of the doubt doctrine.  However, as the preponderance 
of the evidence is against the Veteran's claims, that doctrine is 
not applicable as to those claims.  See 38 U.S.C.A. § 5107(b) 
(West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).



Lumbar Spine Disability

Service connection for a lumbar spine disability was granted in a 
December 2005 rating decision, at which time a 20 percent 
evaluation was assigned.  The Veteran did not appeal that 
decision at that time.  Rather, he filed a new claim for increase 
in July 2007.  The Veteran's lumbar spine disability is currently 
rated under 38 C.F.R. § 4.71a, Diagnostic Code 5239.  The Veteran 
has specifically contended on appeal that he warrants a 40 
percent evaluation for his lumbar spine disability, and that such 
a disability evaluation would satisfy his appeal.  However, as 
will be discussed below, the Board finds that a higher evaluation 
than the currently-assigned 20 percent evaluation is not 
warranted for the Veteran's lumbar spine disability for any 
portion of the rating period on appeal.

The Veteran's lumbar spine disability may be rated either under 
the General Rating Formula for Diseases and Injuries of the Spine 
or under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever results in the higher 
evaluation when all disabilities are combined under § 4.25.  

Diagnostic Code 5239 utilizes the General Rating Formula for 
Diseases and Injuries of the Spine.  Under that formula, a 20 
percent evaluation applies where the evidence shows forward 
flexion of the thoracolumbar spine greater than 30 degrees but 
not greater than 60 degrees; or, the combined range of motion of 
the thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait or 
abnormal spinal contour, such as scoliosis, reversed lordosis, or 
abnormal kyphosis.  A 40 percent evaluation requires evidence of 
forward flexion of the thoracolumbar spine to 30 degrees or less; 
or, favorable ankylosis of the entire thoracolumbar spine.  A 50 
percent evaluation is warranted for unfavorable ankylosis of the 
entire thoracolumbar spine.  See 38 C.F.R. § 4.71a, General 
Rating Formula for Diseases and Injuries of the Spine (2010).  

Any associated objective neurologic abnormalities may be rated 
separately under an appropriate Diagnostic Code.  38 C.F.R. 
§ 4.71a, General Rating Formula for Diseases and Injuries of the 
Spine, Note (1).

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero to 
30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  The combined range of motion refers to the sum of the 
range of forward flexion, extension, left and right lateral 
flexion, and left and right rotation.  The normal combined range 
of motion of the thoracolumbar spine is 240 degrees.  The normal 
ranges of motion for each component of spinal motion provided in 
this note are the maximum that can be used for calculation of the 
combined range of motion.  Id. at Note (2).

For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion or 
extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; breathing 
limited to diaphragmatic respiration; gastrointestinal symptoms 
due to pressure of the costal margin on the abdomen; dyspnea or 
dysphagia; atlantoaxial or cervical subluxation or dislocation; 
or neurologic symptoms due to nerve root stretching.  Fixation of 
a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis.  Id. at Note (5).

Alternatively, the Veteran's lumbar spine disability may be rated 
under the Formula for Rating Intervertebral Disc Syndrome Based 
on Incapacitating Episodes, which assigns a 20 percent evaluation 
with incapacitating episodes having a total duration of at least 
2 weeks but less than 4 weeks during the past 12 months.  A 40 
percent evaluation may be assigned with incapacitating episodes 
having a total duration of at least 4 weeks but less than 6 weeks 
during the past 12 months.  A 60 percent evaluation may be 
assigned for intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least 6 weeks during the 
past 12 months.  38 C.F.R. § 4.71a, Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating Episodes.  
An incapacitating episode is a period of acute signs and symptoms 
due to intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  Id. at 
Note (1).

The Veteran's private medical records throughout the appeal 
period, particularly those from Dr. A.W., reflect treatment for 
back pain and limited motion.  Private examination of the 
Veteran's lumbar spine in May 2007 showed 75 degrees of flexion, 
35 degrees of extension, 20 degrees of right and left lateral 
flexion, 85 degrees of right lateral rotation and 70 degrees of 
left lateral rotation.  Straight leg raising testing was 
negative.  A January 2008 treatment note noted "marked 
restriction of low back flexion and a moderate restriction of 
back extension." However, no measurements were taken at that 
time.  

There was also a private examination of the lumbar spine 
performed in August 2007.  However, such examination is 
inadequate for rating purposes because several of the 
measurements were taken in centimeters as opposed to degrees of 
motion.  Indeed, the rating schedule provides no instruction for 
interpreting the August 2007 centimeter findings to their 
equivalent in degrees of motion.  
Thus, the Board lends no probative value to the measurements 
noted in that August 2007 private examination.

The Veteran underwent VA lumbar spine examinations in August 2007 
and January 2010.  In August 2007, he reported stiffness, 
weakness and muscle spasms that caused his back to lock up.  He 
also reported constant pain that traveled down his legs.  He 
described the pain as crushing, squeezing, aching, oppressing, 
sharp, sticking, and cramping in nature.  The pain was 10 out of 
10 and elicited by physical activity.  It was relieved by 
chiropractic therapy.  The Veteran reported being limited to bed 
rest when the pain was severe in nature, but he could function 
with medications at other times.  He reported four incapacitating 
episodes per month, lasting three days in duration, for a total 
of 40 incapacitations and over 100 days lost in the past year.  
He noted that his 2007 Orthopedic Surgeon, Dr. A.W., and his 
private chiropractor recommended the bed rest.  

On examination, there was no radiating pain on movement.  There 
were no muscle spasms, though there was tenderness to percussion 
over the lower back.  The Veteran had negative straight leg raise 
on the right but was positive for straight leg raise on the left.  
There was no ankylosis.  The Veteran had 60 degrees of flexion 
and 25 degrees of extension, right and left lateral flexion and 
right and left rotation.  He was limited with pain at those noted 
degrees, but was not additionally limited by pain, fatigue, 
weakness, lack of endurance or incoordination after repetitive 
use.  The Veteran had a normal head position with symmetry in 
appearance, symmetry of spinal motion with a normal curvature of 
the spine, and no signs of intervertebral disc syndrome (IVDS) 
with chronic and permanent nerve root involvement.  
Neurologically, the lower extremities had normal motor and 
sensory functions, with 1+ knee jerk and 2+ ankle jerk reflexes 
bilaterally.  X-rays of the lumbar spine were within normal 
limits.

At the January 2010 VA examination, the Veteran reported a 
limitation in walking, on average, 100 yards in approximately 
five minutes.  He also reported falling due to his spinal 
condition, and complained of stiffness, fatigue, spasms, 
decreased motion and paresthesia, as well as weakness of the 
spine, leg and foot.  He denied any numbness, bowel or bladder 
problems, or erectile dysfunction.  He did, however, report 
severe constant pain that traveled to his lower extremities.  His 
pain was exacerbated by physical activity, but also came on 
spontaneously.  It was relieved by rest.  He reported being able 
to function with medication.  The Veteran further stated that he 
had flare-ups that affected his pain, limitation of motion and 
resulted in decreased flexibility.  He reported no incapacitation 
due to his back disability within the last 12 months.  

On examination, there was no evidence of radiating pain on 
motion.  There were no muscle spasms and the Veteran's spinal 
contour was preserved, though there was tenderness over the 
paravertebral muscles.  The Veteran did not have any guarding of 
movement, weakness or atrophy in his limbs.  Muscle tone and 
musculature were normal, and he had negative straight leg raising 
testing bilaterally.  There was no ankylosis of the spine and, in 
fact, he had 90 degrees of flexion and 30 degrees of extension, 
left and right lateral flexion, and left and right rotation.  
There was no additional limitation of motion due to pain, 
fatigue, weakness, lack of endurance or incoordination after 
repetitive use.  The Veteran had a normal head position with 
symmetry and symmetry of spinal motion with a normal spinal 
curve.  Neurologically, there were no sensory defects, motor 
weakness, or any reflex problems in the lower extremities.  There 
were no signs of IVDS with chronic and permanent nerve root 
involvement.  X-rays were within normal limits.  The VA examiner 
noted that the Veteran's physical examination and x-rays were 
negative for any finding of lumbar spine disability, which 
indicated the possibility that the initial diagnosis was misread 
or misdiagnosed.  The VA examiner concluded that the effect of 
the Veteran's disability on his occupation and daily activities 
was mild.

Given the foregoing evidence, a higher evaluation is not 
warranted here.  Specifically, the Board notes that in order for 
the Veteran to achieve a higher evaluation than the currently-
assigned 20 percent, the evidence must show ankylosis-either 
favorable or unfavorable-of the lumbar spine, or that the 
Veteran's has IVDS that resulted in at least four weeks of 
incapacitating episodes, defined as physician-prescribed bed 
rest.  The above evidence demonstrates neither of these two 
things.  The VA examinations are particularly clear that the 
Veteran had no ankylosis of the lumbar spine.  Indeed, the 
Veteran's spine still has movement and is not fixed in either 
flexion or extension.  The private clinical evidence also fails 
to demonstrate any ankylosis of the lumbar spine.  

Moreover, the VA examination and private clinical evidence is 
equally clear that the Veteran does not suffer from IVDS, and 
thus, Diagnostic Code 5243 is not applicable in this case.  

However, even if Diagnostic Code 5243 were deemed applicable, the 
evidence does not demonstrate at least four weeks of 
incapacitating episodes within a 12-month period.  In so finding, 
the Board acknowledges the Veteran's reports of over 40 such 
episodes resulting in 100 lost days of work, as noted at his 
August 2007 VA examination.  He indicated that Dr. A.W. and his 
private chiropractor recommended bed rest.  However, the Board 
notes that "recommended" bed rest is not tantamount to 
"prescribed" bed rest.  In any event, the Board finds that he 
is not credible as to his assertions of bed rest.  Indeed, the 
private treatment records from Dr. A.W. and the Veteran's 
chiropractor do not reveal any notations of any bed rest.  Simply 
put, the clinical evidence does not corroborate the Veteran's 
assertion of any treatment plan involving bed rest throughout the 
appeal period.  Additionally, the Veteran reported no 
incapacitation due to his lumbar spine disability within the past 
year in January 2010.  Thus, a higher evaluation is not possible 
here under Diagnostic Code 5243.

Furthermore, there is no basis for assignment of additional 
separate evaluations for any neurological symptoms in this case 
based on the evidence of record.  While the Veteran asserts he 
has radiating pain to his lower extremities in his statements and 
upon VA examination, the clinical evidence expressly shows no 
evidence of any neurological impairments or radiating pain to his 
lower extremities.  Thus, the Board finds that the objective 
clinical evidence outweighs the subjective lay evidence of the 
existence of such symptomatology in this case, precluding 
separate evaluations for neurologic manifestations of a low back 
disability.  

In sum, the Board finds that the evidence of record fails to 
demonstrate any ankylosis of the Veteran's lumbar spine, or any 
evidence of IVDS or incapacitating episodes or physician-
prescribed bed rest, of at least four weeks in duration, 
throughout the appeal period.  Accordingly, the Board finds that 
a higher evaluation than the currently-assigned 20 percent 
evaluation is not warranted in this case.  As the preponderance 
of the evidence is against the claim, the benefit of the doubt 
rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).

Increased Evaluation for Pseudofollicullitis Barbae

The Veteran filed a claim of service connection for his 
pseudofolliculitis barbae (PFB) in January 2006.  His PFB is 
currently assigned a noncompensable evaluation and a 30 percent 
evaluation, prior to and post-September 30, 2009, respectively, 
under 38 C.F.R. § 4.118, Diagnostic Code 7813-7806.  

The Board notes that as of October 23, 2008, revised provisions 
for evaluating scars were enacted; however, these new regulations 
are applicable only to claims received on or after October 23, 
2008, or where application of the new provisions was expressly 
requested.  The record does not disclose that the Veteran has 
specifically asked for application of the new regulations here.  
Accordingly, these revisions do not apply to the present case.  
73 Fed. Reg. 54708 (Sept. 23. 2008).  Rather, the Veteran's PFB 
will be evaluated solely under the criteria effective as of the 
date of the claim.

Under Diagnostic Code 7806, a noncompensable evaluation is 
assigned when less than 5 percent of the entire body or less than 
5 percent of the exposed areas affected, and; no more than 
topical therapy required during the past 12-month period.  A 10 
percent evaluation is warranted when at least 5 percent, but less 
than 20 percent, of the entire body or at least 5 percent, but 
less than 20 percent, of exposed areas are affected; or, when 
intermittent systemic therapy such as corticosteroids or other 
immunosuppressive drugs is required for a total duration of less 
than 6 weeks during the past 12-month period.  A 30 percent 
evaluation is warranted when 20 to 40 percent of the entire body 
or 20 to 40 percent of exposed areas are affected; or, when 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs is required for a total duration of 6 
weeks or more, but not constantly, during the past 12-month 
period.  A 60 percent evaluation is warranted when more than 40 
percent of the entire body or more than 40 percent of exposed 
areas are affected; or, when constant or near-constant systemic 
therapy such as corticosteroids or other immunosuppressive drugs 
is required during the past 12-month period.  38 C.F.R. § 4.118, 
Diagnostic Code 7806 (2008). 

Also potentially applicable is Diagnostic Code 7800, concerning 
disfigurement of the head, face or neck.  That code section 
provides a 10 percent evaluation where there is one 
characteristic of disfigurement.  A 30 percent evaluation is 
warranted for visible or palpable tissue loss and either gross 
distortion or asymmetry of two features or paired sets of 
features (nose, chin, forehead, eyes (including eyelids), ears 
(auricles), cheeks, lips), or; with two or three characteristics 
of disfigurement.  A 50 percent evaluation is assigned for 
visible or palpable tissue loss and either gross distortion or 
asymmetry of two features or paired sets of features (nose, chin, 
forehead, eyes (including eyelids), ears (auricles), cheeks, 
lips), or; with four or five characteristics of disfigurement.  
An 80 percent evaluation is assigned when there is visible or 
palpable tissue loss and either gross distortion or asymmetry of 
three or more features or paired sets of features (nose, chin, 
forehead, eyes (including eyelids), ears (auricles), cheeks, 
lips), or; with six or more characteristics of disfigurement.  38 
C.F.R. § 4.118, Diagnostic Code 7800 (2008).

The 8 characteristics of disfigurement, for the purposes of 
evaluation under §4.118, are: scars 5 or more inches (13 or more 
cm.) in length; scars at least one-quarter inch (0.6 cm.) wide at 
widest part; surface contour of scar elevated or depressed on 
palpation; scar adherent to underlying tissue; skin hypo- or 
hyper-pigmented in an area exceeding six square inches (39 cm.); 
skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) 
in an area exceeding six square inches (39 sq. cm.); underlying 
soft tissue missing in an area exceeding six square inches (39 
sq. cm.); and, skin indurate and inflexible in an area exceeding 
six square inches (39 sq. cm.).  Id. at Note (1).

Initial Compensable Evaluation Prior to September 30, 2009

The Veteran's private medical records are void of any treatment 
for his PFB condition throughout the period.  

In September 2006, the Veteran indicated that he was being 
treated with a benzoyl peroxide gel.  Additionally, his private 
physician sent a letter in February 2008, indicating that the 
Veteran sought treatment for the condition in January 2008.  At 
that time, the Veteran had half a dozen folliculitis lesions on 
his chest and several papules of pseudofolliculitis on the front 
of his neck.  He was prescribed a betadine cleanser and a 
cortisone lotion and was informed to dry his skin with a hair 
dryer on a low setting.  The letter discussed other skin 
conditions as well, but did not indicate which skin condition was 
being treated with the cortisone lotion.  In a February 2008 
statement, the Veteran indicated that he was unable to shave due 
to bumps and facial scars that "covered nearly 50 percent" of 
his face.  He has made several similar statements throughout the 
appeal period.

In January 2007, the Veteran underwent a VA examination of PFB, 
at which time he indicated that he had itching and crusting skin 
that occurred constantly.  He reported that the condition 
involved the area exposed to the sun, including his face and that 
over the past twelve months he received topical medication for 
the condition.  He further reported no side effects, functional 
impairment, or lost time from work due to his skin condition.  On 
examination, he was shown to have PFB located on the beard region 
of his neck.  The condition had abnormal texture for less than 
six square inches, and covered 1 percent of the Veteran's exposed 
body area and less than 1 percent of his whole body.  The 
Veteran's PFB was not further shown to involve any ulceration, 
exfoliation, crusting, tissue loss, induration, inflexibility, 
hypopigmentation, hyperpigmentation or limitation of motion, nor 
were there any skin lesions associated with systematic disease 
present.

In order for the Veteran to achieve a compensable evaluation for 
the period prior to September 30, 2009, the evidence of record 
must show that his PFB affects at least 5 percent of his whole or 
exposed body areas, corticosteroid or immunosuppressive drug use, 
or, at least one characteristic of disfigurement.

The foregoing evidence does not satisfy any of those criteria, 
and therefore, the Board must deny the Veteran's claim for a 
higher evaluation in excess of 10 percent for PFB prior to 
September 30, 2009.  Specifically, the clinical evidence of 
record, particularly the January 2007 VA examination, noted that 
the Veteran's whole body and exposed body areas affected were 
approximately less than 1 percent and 1 percent, respectively.  
Additionally, the VA examiner noted there were no characteristics 
of disfigurement associated with the Veteran's PFB.  While the VA 
examiner noted abnormal skin texture, it is not considered a 
characteristic of disfigurement because such was not shown to 
exceed six square inches.  

Furthermore, while it is noted that the Veteran's used cortisone 
lotion for a skin condition at some point during the appeal 
period, the duration of use was not noted by the private 
physician in the February 2008 letter and, in fact, it is unclear 
whether it was prescribed for PFB or another skin disorder.  The 
Veteran's own testimony in this case indicates that he used a 
benzoyl peroxide gel to treat his PFB, which is not a 
corticosteroid.  The Veteran's testimony also references the 
other type of topical treatment prescribed in the February 2008 
letter.  Thus, the evidence simply fails to establish that the 
Veteran's PFB was treated with more than a topical therapy, which 
was not a corticosteroid or immunosuppressive drug, during the 
appeal period.

Finally, while the Veteran is competent to state that over 50 
percent of his neck is affected by PFB, see Layno v. Brown, 6 
Vet. App. 465 (1994), in this case, the Board finds the clinical 
evidence far more probative as to the percentages of affected 
whole body and exposed body areas.  Indeed, such measurements 
were obtained in the course of a thorough examination of the 
Veteran, by a trained professional familiar with assigning such 
percentages.

Accordingly, the Board finds that the evidence of record more 
closely approximates to less than 5 percent of whole body and 
exposed body areas with no more than a topical therapy used 
within the past 12-month period, for the period prior to 
September 30, 2009.  The Veteran's claim for an initial 
compensable evaluation for PFB is therefore denied.  See 38 
C.F.R. §§ 4.7, 4.118, Diagnostic Codes 7800, 7806.  

Evaluation in Excess of 30 Percent Beginning to September 30, 
2009

On September 30, 2009, the Veteran underwent another VA 
examination.  At that time, he reported that his PFB affected his 
face and neck, particularly his cheeks and neck.  He reported 
exudation of the neck and face, as well as itching of those 
areas, with some shedding and crusting, but no ulceration.  The 
Veteran was on a topical antibiotic cream that he took twice a 
day since 2006, without any side effects.  He has not used UVB, 
intensive light, PUVA, or electron beam therapy.  The Veteran 
reported his overall functional impairment was that he could not 
wear his uniform when major flare-ups occurred.  On examination, 
the Veteran did not have any acne, chloracne, scarring alopecia 
areata or hyperhidrosis.  The Veteran had PFB on examination 
which was located on the beard and anterior portion of his neck.  
That Veteran had exfoliation, crusting, disfigurement, 
hyperpigmentation less than six square inches, and abnormal skin 
texture less than six square inches associated with the 
condition.  He did not have ulceration, tissue loss, induration, 
inflexibility, hypopigmentation, or any limitation of motion.  
The Veteran's exposed body area affected was 20 percent, with 4.5 
percent of his total body area affected.  

Based on the foregoing evidence, the Veteran has been properly 
assigned a 30 percent rating beginning September 30, 2009.  
Specifically, the Veteran's PFB affected 20 percent of his 
exposed body area.  

In order to achieve an evaluation in excess of 30 percent, the 
evidence must demonstrate that the Veteran has more than 40 
percent of his whole body or exposed body areas affected; 
constant or near-constant use of corticosteroid or 
immunosuppressive drugs during the past 12-month period; at least 
four characteristics of disfigurement; or, visible or palpable 
tissue loss and gross distortion or asymmetry of two features or 
paired sets of features.  

None of the above requirements have been met in this case.  
Indeed, the VA examiner specifically stated that the Veteran's 
affected exposed body area was 20 percent and that his whole body 
area affected was 4.5 percent.  Moreover, the Veteran was shown 
to be using a topical antibiotic cream since 2006 for his 
condition.  Such is neither a corticosteroid nor an 
immunosuppressive drug.  Moreover, the Veteran was not shown to 
have any characteristics of disfigurement or any tissue loss.  
The VA examiner specifically noted that the Veteran had no tissue 
loss, nor was there any noted distortion or asymmetry of any two 
paired or unpaired features of the Veteran's face.  While he had 
hyperpigmentation and abnormal skin texture, both were noted as 
being in areas less than six square inches, and thus neither are 
considered characteristics of disfigurement.  Even if such 
findings did constitute characteristics of disfigurement, the 
Veteran would need at least two more such characteristics to 
achieve a higher evaluation, and such are not shown during the 
September 2009 VA examination or elsewhere in the record.

Accordingly, the Board finds that the evidence of record since 
September 30, 2009, more closely approximates to 20 percent, but 
less than 40 percent, of the Veteran's exposed body area 
affected.  Such is commensurate of a 30 percent evaluation, but 
no more.  Therefore, the Veteran's claim for a higher evaluation 
for his PFB, for the period beginning September 30, 2009, must be 
denied on the evidence of record.  See 38 C.F.R. §§ 4.7, 4.118, 
Diagnostic Code 7800, 7806.

In reaching the above conclusions as to evaluations for the 
Veteran's PFB for the periods prior to and post-September 30, 
2009, the Board has considered the applicability of the benefit 
of the doubt doctrine.  However, as the preponderance of the 
evidence is against the Veteran's claims, that doctrine is not 
applicable as to those claims.  See 38 U.S.C.A. § 5107(b) (West 
2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

Other Considerations

Additionally, consideration has also been given regarding whether 
the schedular evaluations are inadequate, thus requiring that the 
RO refer a claim to the Chief Benefits Director or the Director, 
Compensation and Pension Service, for consideration of "an 
extra-schedular evaluation commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2010).  
An extra-schedular evaluation is for consideration where a 
service-connected disability presents an exceptional or unusual 
disability picture.  An exceptional or unusual disability picture 
occurs where the diagnostic criteria do not reasonably describe 
or contemplate the severity and symptomatology of the Veteran's 
service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 
115 (2008).  If there is an exceptional or unusual disability 
picture, then the Board must consider whether the disability 
picture exhibits other factors such as marked interference with 
employment and frequent periods of hospitalization.  Id. at 115-
116.  When those two elements are met, the appeal must be 
referred for consideration of the assignment of an extraschedular 
rating.  Otherwise, the schedular evaluation is adequate, and 
referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. 
App. at 116.

In this case, the schedular evaluations are adequate.  
Evaluations in excess of those assigned are provided for certain 
manifestations of the service-connected left shoulder, left knee, 
PFB and lumbar spine disabilities, but the medical evidence 
reflects that those manifestations are not present in this case.  
Additionally, the diagnostic criteria adequately describe the 
severity and symptomatology of the Veteran's left shoulder, left 
knee, PFB and lumbar spine disabilities.  As the rating schedule 
is adequate to evaluate those disabilities, referral for 
extraschedular consideration is not in order.

Finally, the Board has also considered whether a remand is 
necessary in order to determine whether the Veteran is entitled 
to a total disability rating based on individual unemployability 
due to service-connected disabilities (TDIU).  The evidence of 
record does not indicate that the Veteran is currently unemployed 
due to his left shoulder, left knee, PFB or lumbar spine 
disabilities, nor does the Veteran assert at any point throughout 
the appeal period that he is currently unemployed due to any of 
those disabilities.  Since there is not any evidence of record 
that the Veteran's left shoulder, left knee, PFB or lumbar spine 
disabilities cause him to be unable to gain and maintain 
substantially gainful employment, or that the Veteran is 
unemployed, the Board finds that a remand for such an opinion is 
not required in this case.  See Rice v. Shinseki, 22 Vet. App. 
447 (2009).


ORDER

An initial 20 percent evaluation for left shoulder impingement 
status post surgery is granted, subject to the regulations 
controlling the payment of monetary benefits.

For the period prior to September 30, 2009, an initial evaluation 
in excess of 10 percent evaluation for a left knee disability is 
denied.

For the period beginning September 30, 2009, an initial 
evaluation in excess of 30 percent evaluation for a left knee 
disability is denied.

For the period beginning September 30, 2009, an initial 
evaluation in excess of 20 percent for left knee instability 
associated with left knee DJD is denied.  

For the period prior to September 30, 2009, an initial 
compensable evaluation for pseudofolliculitis barbae (PFB) is 
denied.

For the period beginning September 30, 2009, an initial 
evaluation in excess of 30 percent for pseudofolliculitis barbae 
(PFB) is denied.

An evaluation in excess of 20 percent for a lumbar spine 
disability (diagnosed as Grade I Retrolisthesis of L5 on S1) is 
denied.


REMAND

As noted in the Introduction, the Veteran was denied an increased 
initial evaluation for his right wrist DJD and was assigned a 
noncompensable evaluation for his left long finger disability.  
He submitted a notice of disagreement with those assigned 
evaluations in May 2007; however, no statement of the case has 
been issued as to those issues.  Accordingly, VA has a duty to 
issue a statement of the case on those issues so that the Veteran 
may complete an appeal by filing a Substantive Appeal.  See 
Manlincon v. West, 12 Vet. App. 238 (1999).  Accordingly, a 
remand is necessary as to these issues.

With respect to the Veteran's increased evaluation claims for 
genital herpes simplex virus, type II, and an anal rash, the 
Board notes that those two disabilities are currently rated as 
noncompensable under Diagnostic Codes 7820 and 7813, 
respectively.  Additionally, it appears that in the September 
2009 VA examination, the Veteran's anal rash was noted as being a 
form of anal psoriasis and lichenification, potentially making 
Diagnostic Code 7816 applicable to that disability.  Both 
Diagnostic Codes 7813 and 7820 indicate that those disabilities 
should be evaluated as disfigurement of the head, face and neck 
(Diagnostic Code 7800), scars (Diagnostic Codes 7801-04), or 
dermatitis (Diagnostic Code 7806).  Those Diagnostic Codes, as 
well as Diagnostic Code 7816 for psoriasis, require measurements 
of areas of the skin affected.  The Board notes that the 
September 2009 VA examination did not address any of those 
issues, and specifically did not include examination of the 
Veteran's rectal and groin area.  Rather, the skin examination 
done at that time only addressed the Veteran's PFB disability.  

Accordingly, the Board finds that the September 2009 VA 
examination is inadequate as it relates to the Veteran's genital 
herpes simplex virus, type II, and anal rash claims.  Thus, a new 
examination is necessary in order to properly assign the ratings 
for those disabilities.  See Barr v. Nicholson, 21 Vet. App. 303, 
311 (2007); see also Kowalski v. Nicholson, 19 Vet. App. 171, 179 
(2005) (a VA examination must be based on an accurate factual 
premise).

Accordingly, the case is REMANDED for the following action:

1.  Undertake all actions required by 
38 C.F.R. § 19.26 (2010), including issuance 
of a statement of the case, so that the 
Veteran may have the opportunity to complete 
an appeal on his increased evaluation claims 
for right wrist DJD and his left long finger 
disabilities (if he so desires) by filing a 
timely substantive appeal.  The issues should 
be returned to the Board only if a timely 
substantive appeal is received. 

2.  Schedule the Veteran for a VA 
dermatologic examination in order to 
determine the current nature and severity of 
the service-connected herpes simplex virus 
and anal rash.  The claims folder must be 
made available to and be reviewed by the 
examiner in conjunction with the examination.  
All tests deemed necessary should be 
conducted and the results reported in detail.  

After examination of the Veteran and review 
of the claims file, the VA examiner should 
specifically comment on the following:

(a)	The VA examiner should state exactly 
what the Veteran's anal rash diagnosis 
is, to include anal psoriasis, and 
differentiate any symptomatology 
associated with that condition from the 
Veteran's service-connected hemorrhoid 
condition which is not currently on 
appeal.  The examiner should also 
specifically differentiate any 
symptomatology associated with the 
Veteran's anal rash condition and his 
herpes simplex virus disorder, to the 
best of his or her ability.

(b)	For each disorder-anal rash and 
herpes virus-the VA examiner should 
state the areas affected in both square 
inches and square centimeters, and 
whether the symptomatology associated 
with each condition is superficial or 
deep.

(c)	The VA examiner should also determine 
the percentage of whole body area and 
exposed body area affected by each 
condition, as well as whether 
corticosteroid or immunosuppressive 
therapy has been used to treat those 
conditions within the past 12-month 
period.  If so, the VA examiner should 
state the length of time (in weeks) 
such was used, or whether such is 
constant or near-constant.

(d)	The VA examiner should state whether 
there are any superficial scars that 
cause limited motion, or any unstable 
or painful scars associated either 
condition.  The number of such unstable 
or painful scars, if any, should also 
be stated.

(e)	For the Veteran's herpes virus, the 
VA examiner should state whether such 
involves the head, face and neck, and 
if so, whether there is any distortion 
or asymmetry of any paired or unpaired 
features, visible or palpable tissue 
loss, or any characteristics of 
disfigurement present.

A rationale for any opinion expressed must be 
provided.  If the examiner opines that any of 
the above questions cannot be resolved 
without resorting to speculation, then a 
detailed medical explanation as to why this 
is so must be provided.

3.  Following the above development, the 
RO/AMC should review the claims file and 
readjudicate the Veteran's increased 
evaluation claims for genital herpes simplex 
virus, type II, and an anal rash.  If the 
benefits sought on appeal remain denied, the 
Veteran and his representative, if any, 
should be furnished a supplemental statement 
of the case and given the opportunity to 
respond thereto before the case is returned 
to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
ERIC S. LEBOFF 
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


